Title: To James Madison from Joseph M. Yznardy, 6 June 1801 (Abstract)
From: Yznardy, Joseph M.
To: Madison, James


6 June 1801, Baltimore. Regrets that the financial records JM requested in 14 May letter are not among his papers at Philadelphia. Plans to depart for Havana soon. Promises on his arrival there to transmit them immediately.
 

   
   RC (DNA: RG 59, CD, Cádiz, vol. 1). 1 p.; docketed by Wagner as received 11 June.



   
   A full transcription of this document has been added to the digital edition.

